REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., WO 2013/069353) discloses a radiation detection device (80) for detecting a radiation (from 20) transmitted through a target object (S) conveyed in a conveyance direction (Y), the radiation detection device comprising: a first scintillator (of 32) configured to convert a radiation of a low energy range in the radiation transmitted through the target object into first scintillation light (par. 28); a first line sensor (of 32) having a plurality of first pixels (321-32N) arranged along a detection direction (X) intersecting the conveyance direction, the first line sensor configured to detect the first scintillation light with the first pixels to output first image data (pars. 23-28; fig. 3); a second scintillator (of 42) configured to convert a radiation of a high energy range in the radiation transmitted through the target object into second scintillation light, the high energy range being higher than the low energy range; and a second line sensor (of 42) having a plurality of second pixels (421-42N) arranged along the detection direction intersecting the conveyance direction, the second line sensor configured to detect the second scintillation light with the second pixels to output second image data (pars. 30-32 and fig. 6), wherein the first pixels of the first line sensor and the second pixels of the second line sensor are identical to each other in number and are arranged at an identical pixel pitch (fig. 3), and wherein a first thinning-out process including a minimum filtering process is executed on the first image data outputted from the first line sensor (fig. 6 and par. 44; “minimum” dark current filtering is carried out by luminance correction unit 72c), and a second thinning-out process including an averaging process or an adding process is executed on the second image data outputted from the second line sensor (fig. 5 and par. 44; background correction based on averaging raw value of luminance is carried out by luminance correction 74c). The prior art (e.g., US 2012/0148024: fig.4; US 2012/0145910: figs. 4-7; and US 2012/0145911: fig. 4) disclose other radiation detection devices. 


Regarding claim 7 and its dependent claim(s), if any, the prior art (e.g., WO 2013/069353) discloses a radiation image acquisition method for detecting a radiation (from 20) transmitted through a target object (S) conveyed in a conveyance direction (Y) using a radiation detection device (80) comprising a first scintillator (of 32), a second scintillator (of 42), a first line sensor (of 32) having a plurality of first pixels arranged along a detection direction (X), a second line sensor (of 42) having a plurality of second pixels arranged along the detection direction (X), and an image processing unit (60), wherein the first pixels and the second pixels are identical to each other in number and are arranged at an identical pixel pitch (fig. 3), the radiation image acquisition method comprising: a first conversion step of converting a radiation of a low energy range in the radiation transmitted through the target object into a first scintillation light by the first scintillator; a first detection step of detecting the first scintillation light with the first pixels of the first line sensor to output first image data (pars. 23-28); a second conversion step of 
However, the prior art fails to disclose or fairly suggest a radiation image acquisition method for detecting x-ray radiation transmitted through a target object conveyed in a conveyance direction using a radiation detection device including wherein the first pixels and the second pixels are identical to each other inApplication No. 16/348,591Docket No.: 046884-6773-00-US-588757 number and are arranged at an identical pixel pitch, the radiation image acquisition method including: a first image processing step of executing a first thinning-out process on the first image data using the image processing unit to output a first converted image, in which the image data of the lower luminance of the signals from adjacent pixels is left, and the remaining image data is removed, the first thinning-out process being a minimum filtering process; and a second image processing step of executing a second thinning-out process on the second image data using the image processing unit to output a second converted image, in which an average value of luminances of the signals from adjacent pixels is calculated or luminances of signals from adjacent pixels are added together to reduce the quantity of data, the second thinning-out process being an averaging process or an adding process, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884